POWELL, J.
In this case the uncontradicted evidence was that the defendant sold one-half pint of whiskey to an alcoholic, as alleged in the information. There were three witnesses: a deputy sheriff, a minister of the Gospel who was pastor of the Church where the alcoholic had been recently converted, and a lay member. The minister and layman were visiting in the room of the backsliding member trying to help him in throwing off the liquor habit, and trying to comfort him, when the defendant came up to make the sale. They hid in the bath room with the door partly open. They did not connive with the alcoholic to cause the purchase.
The purchaser of the whiskey was called as a witness. He did not want to identify the defendant, and he did not want to be placed in a bad light with his Church, so the usual evasive answers.
The case was tried to a jury in the county court of Pittsburg county. The defendant offered no evidence. A penalty of $100 and 30 days in the county jail was assessed. Appeal was lodged in this court on August 4, 1951, and in time. Briefs were due 60 days thereafter, but to date none have been filed. The case was on January 3, 1952, set for oral argument for February 13, 1952, but no one appeared. Apparently defendant merely sought to put off the day of reckoning. The record discloses that he received a fair trial.. He has had his day in court. See Yoes v. State, 90 Okla. Cr. 151, 211 P. 2d 1022; Cofer v. State, 94 Okla. Cr. 284, 234 P. 2d 959.
The case is affirmed.
BRETT, P. J., and JONES, J., concur.